Citation Nr: 1525092	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  14-05 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for oral neoplasm, (claimed as esophageal cancer), to include as due to exposure to environmental hazards while stationed at Camp Lejeune.

2.  Entitlement to service connection for fatty liver, to include as due to exposure to environmental hazards while stationed at Camp Lejeune. 


REPRESENTATION

Veteran represented by:	Brett W. Buchanan, Agent


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 
 

FINDINGS OF FACT

On June 1, 2015, the Board received notification that the Veteran was withdrawing his claims for entitlement to service connection for oral neoplasm and fatty liver.
 

CONCLUSION OF LAW

The criteria for withdrawal from appeal of the issues of service connection for oral neoplasm, (claimed as esophageal cancer), and fatty liver, to include as due to exposure to environmental hazards while stationed at Camp Lejeune have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the appellant or by his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his claims for oral neoplasm and fatty liver, to include as due to exposure to environmental hazards while stationed at Camp Lejeune, North Carolina; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues being appealed and the appeals are thus dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


